—In a shareholder’s derivative action, inter alia, to impose a constructive trust upon shares of stock in the defendant corporation allegedly held by defendant Burton Reizes for the benefit of plaintiffs Kenneth and Edna Reizes, plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Berman, J.), entered March 16, 1984, which, after a nonjury trial, dismissed the first cause of action of plaintiffs’ complaint on the merits and with prejudice.
Judgment affirmed, with costs.
We agree with Trial Term that plaintiffs have not established that they are entitled to the equitable remedy of a constructive trust on stock held by defendant Burton Reizes in the defendant corporation. The testimony was such that Trial Term could reasonably find, as it did, that the transfer of the stock from plaintiff Kenneth Reizes to his son, defendant Burton Reizes, was a gift motivated by parental devotion which was not conditioned on Burton’s paying his mother a salary for any specified period of time.
Plaintiffs’ other contention has been examined and found to be entirely without merit. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.